Case 19-40721          Doc 100    Filed 02/24/20 Entered 02/24/20 11:06:48           Main Document
                                              Pg 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DIVISION OF MISSOURI
                                    EASTERN DISTRICT


 In re:                                             )   Case No. 19-40721-399
                                                    )   Judge Barry S. Schermer
 EDWIN J. ALLEN,                                    )   Chapter 7
                                                    )
                   Debtor.                          )   DEBTOR’S RESPONSE TO
                                                    )   TRUSTEE’S OBJECTION TO
                                                    )   SCHEDULE C: THE PROPERTY YOU
                                                    )   CLAIM AS EXEMPT

           DEBTOR’S RESPONSE TO TRUSTEE’S OBJECTION TO SCHEDULE C:
                      THE PROPERTY YOU CLAIM AS EXEMPT

           COMES NOW Debtor Edwin Allen, by and through the undersigned counsel, and for his

 Response to Trustee’s Objection to Schedule C: the Property You Claim as Exempt [Doc. 91] (the

 “Objection”) respectfully states as follows:

           1.      Debtor Edwin J. Allen (“Debtor”) filed a Voluntary Petition for Relief under the

 provisions of Chapter 13 of Title 11 in the United States Bankruptcy Court for the Eastern District

 of Missouri, Eastern Division (the “Court”) on February 8, 2019 (the “Petition Date”).

           2.      On February 12, 2019 the Court entered its Order converting the Chapter 13 case

 to Chapter 7.

           3.      E. Rebecca Case is the duly appointed Chapter 7 Trustee of Debtor’s bankruptcy

 estate.

           4.      On February 8, 2019, Debtor filed Schedule A/B: Property [Doc. 1] and listed, inter

 alia, the following assets:

           Schedule A/B 1.1       1152 Hilltop Blvd., St. Louis, MO 63132 (the “Real Property”)
                                  Value: $30,000.00

           5.      On February 8, 2019, Debtor filed Schedule C: The Property You Claim as Exempt




 {19546/00000/2783594.DOCX.2}
Case 19-40721       Doc 100     Filed 02/24/20 Entered 02/24/20 11:06:48          Main Document
                                            Pg 2 of 4


 [Doc. 1] and claimed the Real Property exempt in the amount of $15,000.00 pursuant to RSMo

 § 513.475.

        6.      On April 16, 2019, Debtor filed an amended Schedule C: The Property You Claim

 as Exempt [Doc. 31] and adjusted the exemption on the Real Property to the amount of $271.00

 pursuant to RSMo § 513.430.1(3).

        7.      On October 16, 2019, Debtor filed an amended Schedule A/B: Property [Doc. 72]

 in order to update the valuation of the following asset:

                Schedule A/B 1.1       1152 Hilltop Blvd., St. Louis, MO 63132
                Value: $36,000.00

        8.      On October 16, 2019, Debtor filed a second amended Schedule C: The Property

 You Claim as Exempt [Doc. 72] and adjusted the exemption on the Real Property to the amount

 of $15,271.00 pursuant to RSMo §§ 513.430.1(3) and 513.475

        9.      On February 11, 2020, Trustee sold the Real Property for the sum of $72,500.00,

 pursuant to Trustee’s Report of Sale on 1152 Hilltop Drive, Olivette, Missouri 63132 filed on

 February 13, 2020 [Doc. 94].

        10.     In accordance with this Court’s Order of January 14, 2020 [Doc. 85], Trustee

 segregated and held the total sum of $15,271.00 from the sale proceeds, representing Debtor’s

 claimed exemptions in the Real Property.

        11.     On January 27, 2020, Trustee filed her Objection [Doc. 91] to the homestead

 exemption claimed by Debtor in the Real Property.

        12.     A hearing on Trustee’s Objection is set before this Court on March 3, 2020 at 1:00

 p.m.

        13.     As grounds for her Objection, Trustee argues that the homestead exemption shall

 not apply to the Real Property for the reason that such property was vacant on the Petition Date

 {19546/00000/2783594.DOCX.2}                                                            2
Case 19-40721       Doc 100     Filed 02/24/20 Entered 02/24/20 11:06:48             Main Document
                                            Pg 3 of 4


 with no structure on it, which she alleges runs contrary to the definition of “homestead” in Missouri

 which requires ownership plus occupancy. [Doc. 91 p. 8 ¶¶ 34–35]

        14.     Section 513.475 R.S.Mo. permits an exemption of “[t]he homestead of every

 person, consisting of a dwelling house and appurtenances, and the land used in connection

 therewith, not exceeding the value of fifteen thousand dollars, which is or shall be used by such

 person as a homestead.” (emphasis added) Section 513.475, R.S.Mo. 1982. Accordingly, the

 Missouri exemption statute contemplates the future use of the property as a homestead within the

 definition.

        15.     This Court has evaluated the future occupancy of real property under the homestead

 exemption statute and has concluded that where there is “a bona fide intention to make the premises

 a homestead or a permanent residence” the exemption will apply. Matter of Crippen, 367 B.R. 7,

 8 (Bankr. E.D. 1983).

        16.     Debtor will testify at the hearing that he purchased the improved Real Property in

 approximately 1983 and lived there until such time as it was condemned by the City of Olivette

 and subsequently demolished.

        17.     Debtor will further testify that while the Real Property was unimproved on the

 Petition Date, he had every intention at such time to rebuild his residence and resume living there.

        18.     Pursuant to the decision in Crippen, this Court is thus tasked with evaluating the

 facts and Debtor’s intent as existed on the Petition Date in order to determine whether a reasonable

 possibility existed that Debtor intended in the future to convert the Real Property to a permanent

 residence.

        19.     For all of the foregoing reasons, Debtor avers that he is entitled to the homestead

 exemption on the Real Property, and that accordingly the segregated funds held by Trustee in the



 {19546/00000/2783594.DOCX.2}                                                               3
Case 19-40721      Doc 100      Filed 02/24/20 Entered 02/24/20 11:06:48            Main Document
                                            Pg 4 of 4


 amount of $15,271.00 from the sale proceeds, representing Debtor’s claimed exemptions in the

 Real Property, should be released to Debtor.

        WHEREFORE, Debtor Edwin Allen respectfully prays this Court enter its Order as

 follows:

        a. Denying the Objection filed by Trustee Rebecca Case to Debtor’s homestead

            exemption;

        b. Ordering Trustee to release to Debtor the sum of $15,271.00, representing Debtor’s

            claimed exemptions in the Real Property; and

        c. For such other and further relief as this Court deems just and proper.


                                           Respectfully submitted,



                                           CARMODY MACDONALD P.C.

                                          By: /s/ Robert E. Eggmann
                                          ROBERT E. EGGMANN (#37374)
                                          120 S. Central Avenue, Suite 1800
                                          St. Louis, Missouri 63105
                                          (314) 854-8600
                                          (314) 854-8660 – FAX
                                          ree@carmodymacdonald.com
                                          ATTORNEY FOR DEBTOR EDWIN J. ALLEN



                                      CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing document was served by ECF
 electronic noticing on this 24th day of February, 2020, upon all parties entitled to notice.


                                                       /s/ Robert E. Eggmann




 {19546/00000/2783594.DOCX.2}                                                            4
